IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,703-01


                    EX PARTE JOHN L. MCLAUGHLIN, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 60418-01-E-WR IN THE 108TH DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated robbery and sentenced to thirty years’ imprisonment.

The Seventh Court of Appeals affirmed his conviction. McLaughlin v. State, No. 07-15-00079-CR

(Tex. App.—Amarillo Oct. 27, 2016) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that appellate counsel failed to timely inform him that

his conviction had been affirmed. We remanded this application for a response from appellate

counsel and findings of fact and conclusions of law. On remand, appellate counsel was given the

opportunity to respond, but judging from the record, he failed to respond. The trial court found,
                                                                                                  2

among other things, that there is no evidence showing that Applicant was made aware of his right

to file a pro se petition for discretionary review.

       Based on the totality of the record, we believe that Applicant is entitled to an out-of-time

petition for discretionary review. Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.

App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-

time petition for discretionary review of the judgment of the Seventh Court of Appeals in cause

number 07-15-00079-CR. Should Applicant decide to file a petition for discretionary review, he

must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 29, 2020
Do not publish